Citation Nr: 1760788	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-31 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for bilateral lower extremity sciatica, to include as secondary to a lumbar spine disability.

4.  Entitlement to a compensable rating for migraine headaches.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and April 2015 rating decisions of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right knee disability is not etiologically related to his active service.

2.  The Veteran's lumbar spine disability is not etiologically related to his active service.

3.  The Veteran does not have a current diagnosis of sciatica of either lower extremity.

4.  The Veteran's migraine headaches are shown to have been manifested by characteristic prostrating attacks averaging once a month, or by symptoms approximating such level of severity, but not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral lower extremity sciatica, to include as secondary to a lumbar spine disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

4.  The criteria for a 30 percent disability rating, but no higher, for the Veteran's migraine headaches have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations in November 2014 and April 2015 and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Right Knee Disability

The Veteran is seeking service connection for his right knee disability.  The Veteran was diagnosed in 2008 with a right knee meniscal tear, for which he underwent surgery, but private treatment records show that his complaints of knee pain began again in 2012.  At a 2014 VA examination, he was also diagnosed with right knee degenerative arthritis. 

The medical evidence of record goes against a finding that the Veteran experienced an in-service injury to his right knee.  The Veteran's service treatment records are silent as to any complaints relating to, or treatment received for, his right knee.  The Veteran also underwent a separation medical examination in March 1981 and his lower extremities were found to be normal.  He also completed a report of medical history in March 1981 for his separation examination and reported no history of joint issues, arthritis, or having had a "trick" or locked knee.  As such, the medical evidence does not support a finding that the Veteran was injured in service.  

However, the Veteran contends that his right knee gave out in service while he was moving material, and that his current right knee disability stems from that injury.  He testified that he went to sick bay for his knee injury in service, but they did not have the necessary equipment to x-ray his knee or do an MRI.  As such, the Veteran said he never sought further treatment for his right knee injury in service and just treated it himself with Aspirin.  The Board has not been able to locate an in-service treatment record related to the Veteran's report of having gone to sick bay for his right knee.  Further, the medical evidence of record shows the Veteran having first reported knee pain in a private treatment record in August 2007.  At that time, the Veteran presented with right knee pain which he stated had its onset one week prior after he had carried a 30 pound package up a flight of stairs at work.  The Veteran was unable to recall any history of trauma to his right knee when he presented for his right knee pain in August 2007.  Although the medical evidence of record contradicts the Veteran's statements about having injured his right knee in service, the Board finds that a determination as to whether the Veteran sustained an in-service injury is actually not necessary, because, as explained below, there is no medical nexus linking the Veteran's current right knee disability to service.  Lacking a medical nexus, service connection cannot be established.

The Veteran underwent a VA knee examination in November 2014.  The VA examiner opined that that the Veteran's current claimed knee condition was less likely than not (less than 50% probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner explained that the Veteran does not have a residual of injury sustained in active duty.  His right knee condition that was treated in 2009 was clearly not the same condition that he stated occurred in 1964 when he did not seek treatment for it.  None of the Veteran's other medical records provide an opinion linking his right knee disability to his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a knee disability like arthritis or a meniscal tear, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right knee disability is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his right knee disability.

The examiner provided an explanation as to why the Veteran's knee disability was not felt to be the result of his military service.  This opinion has not been challenged or undermined by any other medical opinions.  As such, it is given great weight.

The Board concludes that the weight of the evidence is against a direct service connection for a right knee disability.

Being that the Veteran has a diagnosis of right knee arthritis, for which a presumptive service connection could apply, further analysis is necessary to determine if a presumptive service connection for arthritis is warranted.  Ultimately, it is not.  The Board considered whether the Veteran has presented a continuity of symptomatology associated with his right knee arthritis, and it finds that he has not done so.  Following service, the record contains no complaints relating to the Veteran's current right knee issues until 2007, more than twenty-five years after he separated from service.  The Board notes that the Veteran testified he sought treatment from a chiropractor in the early 1990s for his right knee pain, but was unable to obtain the records.  However, this treatment would also have been approximately ten years after he separated from service.   Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised). 

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms of right knee arthritis since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's right knee arthritis symptoms began within one year following separation from service, the Board finds that the Veteran's right knee arthritis was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's right knee disability.  38 C.F.R. §§ 3.307, 3.309.

As such, lacking a direct or presumptive service connection for the Veteran's right knee disability, service connection is not warranted.

Lumbar Spine Disability

The Veteran is seeking service connection for his lumbar spine disability.  A November 2014 VA examiner noted that the Veteran had a history of degenerative disc disease (DDD) of the lumbar spine and also diagnosed arthritis pursuant to his review of imaging studies of the Veteran's lumbar spine.    

The Veteran reports, and his service treatment records confirm, that he sought medical treatment in service for a lower back injury after falling down stairs in October 1970.  X-rays were taken at the time and showed no significant abnormalities of his lumbar spine.  From that time until his separation from service, the Veteran did not seek further treatment for his lower back.  Further, in his March 1981 separation examination, the examiner found the Veteran's spine was normal and he denied any history of recurrent back pain.

Nevertheless, the Veteran clearly has a current lumbar spine disability and the evidence also shows an in-service injury to his lumbar spine, although no back disability was reported at time of separation.  Therefore, his claim for service connection for a lumbar spine disability turns upon a finding of a medical nexus linking his current disability to his in-service injury.

Post-service medical records show that in November 2008, the Veteran presented with severe back pain which had begun three days prior.  The Veteran reported that he had moved many boxes two days prior to the onset.  Of significance to the nexus determination, the Veteran also reported a history of low back pain from 14 years earlier.

The Veteran underwent a VA spine examination in November 2014.  The VA examiner opined that that the Veteran's current claimed lumbar spine condition was less likely than not (less than 50% probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner provided a rationale for this opinion, reasoning that the Veteran's current back condition is not the same condition for which he was treated while on active duty.  The examiner further stated that the Veteran's in-service pain was not evaluated as a degenerative spine condition, nor did he seek treatment for his back after service for approximately 28 years.  None of the Veteran's other medical records provide an opinion linking his lumbar spine disability to his service.  

In October 2017, the Veteran testified before the Board that he fell down the stairs on a ship in service, but the x-rays did not show anything was wrong.  He said it continued to hurt him, but he just took Aspirin and kept going.  He stated that when he reported back pain in 2008, it was the same area that had continuously hurt him since falling in service.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a lumbar spine disability like arthritis or DDD, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's lumbar spine disability is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his lumbar spine disability.

The November 2014 VA examiner provided an explanation as to why the Veteran's lumbar spine disability was not felt to be the result of his military service.  This opinion has not been challenged or undermined by any other medical opinions.  As such, it is given great weight.

The Board concludes that the weight of the evidence is against a direct service connection for a lumbar spine disability.

Being that the Veteran has a diagnosis of lumbar spine arthritis, for which a presumptive service connection could apply, further analysis is necessary to determine if a presumptive service connection for arthritis is warranted.  Ultimately, it is not.  The Board considered whether the Veteran has presented a continuity of symptomatology associated with his lumbar spine arthritis, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's current lumbar spine issues until 2008, more than twenty-five years after he separated from service.  The Board notes that the Veteran reported in a November 2008 private treatment visit for his back pain that he had back pain over 14 years prior.  However, these lumbar spine symptoms would have also been a decade after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised). 

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms of lumbar spine arthritis since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's lumbar spine arthritis symptoms began within one year following separation from service, the Board finds that the Veteran's lumbar spine arthritis was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's lumbar spine disability.  38 C.F.R. §§ 3.307, 3.309.

As such, lacking a direct or presumptive service connection for the Veteran's lumbar spine disability, service connection is not warranted.

Bilateral Lower Extremity Sciatica

The Veteran is claiming service connection for both left and right lower extremity sciatica, related to his low back disability.  However, the Veteran has never claimed to have had, nor sought treatment for, right lower extremity sciatica.  In addition, the Veteran has stated, as verified by his medical records, that he exhibited symptoms of left lower extremity sciatica, but they resolved after having had a procedure on his low back in 2009.  As such, the Veteran has not had any symptoms of sciatica in any lower extremity during the pendency of his appeal.

As discussed above, a requirement for service connection is a current disability.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289  (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

The Veteran sought private medical treatment in 2007 through 2009 for left calf pain (sciatica) that persisted for years.  The Veteran's medical records are completely silent for complaints of or treatment for right lower extremity sciatica.  In August 2009, the Veteran underwent a laminectomy for spinal stenosis.  The Veteran was afforded a VA examination for sciatica in November 2014 where he reported that his left leg sciatica resolved after the 2009 laminectomy.  He reported no history of right lower extremity sciatica.  The VA examiner found that the Veteran did not have either a right or left leg sciatica condition.  Moreover, the Veteran testified before the Board that the left leg sciatic pain ended once he had his back surgery, and again, did not report any history of right lower extremity sciatica.  

While the Veteran clearly had a history of left lower extremity sciatica, he does not have a current diagnosis and it did not manifest during the pendency of the appeal, which began once he filed his claim for service connection for sciatica.  Specifically, the Veteran manifested symptoms of left leg sciatica, but the condition resolved after he underwent back surgery in August 2009.  Further, there is no evidence indicating that the Veteran ever had right lower extremity sciatica.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328  (1997).  As such, without a current diagnosis or a diagnosis during the pendency of the appeal, the Veteran lacks the evidence necessary to substantiate his claim for service connection for sciatica of either the left or right lower extremity.

Further, as discussed above, service connection for the Veteran's lumbar spine disability is denied.  As such, even if the Veteran had a current sciatica disability, the Veteran cannot have a secondary service connection for his sciatica claims, as he does not have the asserted service-connected disability to support his secondary service connection contention.  Being that neither a direct service connection nor a secondary service connection has been established for the claim, service connection is not warranted for bilateral lower extremity sciatica.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In October 2000, the Veteran initially filed a claim for service connection for migraine headaches.  Service connection was granted by a rating decision in March 2002, with an effective date as of the date the claim was received.  The Veteran was assigned an initial noncompensable rating.  The Veteran never perfected an appeal on the initial rating of his migraine headaches.

In December 2014, the Veteran filed a claim for an increased rating for his migraine headaches.  An April 2015 rating decision continued the noncompensable rating for the Veteran's migraine headaches.  This appeal ensued.

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating"; nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."   Rather than applying a mechanical formula, VA must evaluate all evidence to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in April 2015 for his migraine headaches.  On examination, the Veteran reported having five headaches a month, which last up to four hours each.  The Veteran reported that his migraines were causing him to miss a half day of work several times a month.  He also reported taking Aspirin for his headaches.  The Veteran's headaches were described as constant head pain on both sides of his head, associated with sensitivities to light and sound.  The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain, prostrating attacks of non-migraine pain, or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner also found that the Veteran's headaches did not impact his ability to work.

The Veteran also submitted written statements describing his migraine headaches.  In his April 2015 Notice of Disagreement, the Veteran stated that he had four to five migraines a month.  When he was having a migraine, he would have to take Aspirin and sit in a quiet and dark room until he was able to function.

In his March 2016 formal appeal to the Board, The Veteran reported that when he has migraines, the light bothers him and he can't keep his eyes open.  It makes him nauseous and he feels like he is going to throw up.  Any small noise hurts him and he has to find a dark quiet place to lie down.  The migraines last about two to three hours and, after that time, he can get up and function.

The Veteran testified before the Board in October 2017 that he takes Aspirin for his migraines, but they are still so intense that he needs to find a quiet place to lie down.  Light bothers him very much when he has a migraine.  They make him nauseous and he is unable to think straight.  Small noises can cause intense pain when a migraine is onset.  He gave an example of a time when he had family in town and had to retreat to a bedroom for five hours with a migraine and they were gone when he returned.   He has tried to power through the migraines because he doesn't want to miss out on things, even though he would like to lie in a quiet, dark room when they are happening.  When they subside, they leave him feeling hungover.  

The Veteran also submitted a log of his migraine headaches covering a several month period.  The log corroborated the Veteran's statements that his migraines were occurring four to five times a month.

The Board finds that the Veteran's migraines warrant a 30 percent rating under Diagnostic Code 8100, as they occur much more frequently than once a month and his descriptions of the episodes satisfy the Board in finding that his migraines are prostrating, despite the 2015 VA examiner finding otherwise.  

However, the record contains no evidence showing that his headaches rise to the level of assignment of a rating in excess of 30 percent.  The rating schedule was created as a guide to evaluating disabilities resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Here, the Veteran has not specifically identified any headache symptoms which would merit a higher schedular rating than 30 percent.  The Veteran reported that his headaches affected his work attendance, as would be expected based on a disability rated at 30 percent.  However, the Veteran has not reported that his migraines have severely affected his ability to work.  At most, he reported having to miss a few hours of work a couple times a month.  As such, the record does not suggest that the Veteran's headaches have caused significant absenteeism from work or an impairment in his ability to work.  Therefore, the claims file fails to establish that the Veteran headaches have been productive of severe economic inadaptability.  Accordingly, the criteria for a 30 percent rating, but no higher, for the Veteran's headaches have been met.


ORDER

Service connection for a right knee disability is denied.  

Service connection for a lumbar spine disability is denied.

Service connection for bilateral lower extremity sciatica, to include as secondary to a lumbar spine disability, is denied.

A compensable disability rating of 30 percent for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


